Citation Nr: 1443080	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-14 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.



REPRESENTATION

Appellant represented by:	Alpha Veterans Disability Advocates



ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a
March 2012 rating decision of the RO.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are pertinent to the present appeal, to include CAPRI records.

In Clemons v. Shinseki,  23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimants description of the claim, reported symptoms, and other information of record. In consideration of this holding, the Board has recharacterized the claim as reflected on the title page.

In February 2013, the Board remanded these issues for additional development of the record.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The issue of service connection for an innocently acquired psychiatric disorder, to include PTSD and depression, is remanded for purposes of completing evidentiary development necessary for adjudication of the claim.  

The Veteran claims that, while stationed in Germany, he was sexually assaulted.  He reports receiving VA treatment for depression, alcohol dependency, and polysubstance abuse on numerous occasions.  This is noted to include in January 1978, January 1984, February 1986, May 1986 and May 1988.  He also reports having an extensive history of arrests, felony convictions, incarceration, and at least one suicide attempt since service.  

In a March 2013 VA medical opinion, the examiner diagnosed the Veteran with Personality Disorder NOS, PTSD and alcohol dependence.  

The VA examiner opined that he could not resolve whether the Veteran's PTSD was etiologically related to the Veteran's claimed military sexual assault or his pre-military behavior, without resorting to "mere speculation."  .

In light of the foregoing, the Board finds that a VA examination by a psychiatrist should be performed in order to determine whether the Veteran suffers from an innocently acquired psychiatric disorder, to include any manifested by a diagnosis of PTSD, that is due to an event or incident of his period of active service.  

Prior to the examination, the Veteran must be afforded the opportunity to submit additional medical evidence to support his claim.  Copies of any outstanding VA treatment records, including for identified episodes in January 1978, January 1984, February 1986, May 1986 and May 1988, should be obtained for review.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action in order to obtain copies of any outstanding VA treatment records, to include for identified admissions in January 1978, January 1984, February 1986, May 1986, and May 1988, referable to the claimed innocently acquired psychiatric disorder.  

The Veteran also should be notified that he may submit other medical evidence or treatment records in support of his claim. 

2.  The AOJ then should have the Veteran scheduled for a VA examination by a psychiatrist in order to determine the nature and likely etiology of the claimed innocently acquired psychiatric disorder to include PTSD.  

The claims file must be made available to the examiner for review in conjunction with the examination.  Any indicated testing also should be performed and the results reported in detail. 

The examiner should elicit from the Veteran and record a detailed medical history.  

After examining the Veteran and reviewing the entire record, including the lay assertions of the Veteran and his mother and sister, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran meets the criteria for a diagnosis of PTSD due to the reported episode of sexual assault or another stressor event of his period of active service.   

If another innocently acquired psychiatric disorder is diagnosed, the examiner should opine as to whether it is at least as likely as not that the identified diagnostic entity had its clinical onset during service or otherwise id due to an event or incident of that service.   

A fully supported rationale must be provided for all opinions, to include citation to the pertinent evidence of record.  If the examiner finds that an opinion regarding any of these questions requires resorting to speculation, such must be stated, and a supporting rationale for that conclusion must be provided.
 
3.  The Veteran also should be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  After completing all indicated development, the AOJ should readjudicate claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his agent and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



